In a proceeding by a landlord under article 78 of the Civil Practice Act, to review a determination of the State Rent Administrator overruling petitioner’s protest and confirming the Local Rent Administrator’s order which denied petitioner’s application to decontrol certain residential apartments in his premises, the State Rent Administrator appeals from an order of the Supreme Court, Kings County, rendered August 29, 1960, which annulled his determination and directed him to issue a decontrol order. Order appealed from reversed on the law and the facts, without costs, and proceeding dismissed, without costs. Findings of fact contained or implicit in the decision of the Special Term which may be inconsistent herewith are reversed, and new findings are made as indicated herein. It appears that petitioner had installed a kitchen in the parlor-floor apartment and that, prior to such installation, both the parlor-floor and a basement apartment were tenant-occupied. The learned Justice at Special Term accepted the petitioner’s contention that, by reason of such installation, both apartments were now complete and self-contained units, and therefore should be decontrolled. It is our opinion that the evidence failed to establish that the installation of a kitchen on the parlor floor resulted in the creation of additional housing accommodations within the meaning of section 11 of the State Rent and Eviction Regulations and within the meaning of the Emergency Housing Rent Control Law (§2, subd. 2, par. [g]; L. 1946, ch. 274, as amd. by L. 1959, eh. 695; see Matter of Boss v. Caputa, 9 A D 2d 730, affd. 8 N Y 2d 1127; Matter of Silberman v. Weaver, 10 A D 2d 634; Matter of Straker v. Weaver, 9 A D 2d 695; Matter of Phillips v. Weaver, 7 A D 2d 927). Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.